Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment

2.        An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Tingting Liu (Reg. 76,256) on 5/3/2022.
3.        The application has been amended as followings:

1 (Currently amended). An inductor magnetic core, comprising:
an upper yoke;
a lower yoke, wherein the lower yoke is lower than the upper yoke;
a middle column disposed between a middle part of the upper yoke and a middle part of the lower yoke, wherein a coil is wound on the middle column, and a saturation magnetic flux density of the middle column is higher than a saturation magnetic flux density of each of the upper yoke and the lower yoke; and
at least two [[high]] magnetically-permeable side columns disposed in interval between the upper yoke and the lower yoke, and two ends of each [[high]] magnetically-permeable side column are connected to [[the]] outer edges of the upper yoke and the lower yoke, respectively
wherein two ends of the middle column are inserted into the upper yoke and the lower yoke, respectively, and an insertion depth ratio d/D of each of the two ends of the middle column is higher than or equal to (B1-B2)/B1, wherein d is an insertion depth of each of the two ends of the middle column inserted into the upper yoke and the lower yoke, D is a thickness of each of the upper yoke and the lower yoke, B1 is the saturation magnetic flux density of the middle column, and B2 is the saturation magnetic flux density of each of the upper yoke and the lower yoke.

4 (Currently Amended). The inductor magnetic core according to claim 1, wherein [[the]] magnetic permeability of each of the at least two [[high]] magnetically-permeable side columns is not lower than 200.

5( Currently Amended). The inductor magnetic core according to claim 1, wherein material of each of the at least two [[high]] magnetically-permeable side columns is ferrite or amorphous material.

6(Currently Amended). The inductor magnetic core according to claim 1, wherein the at least two [[high]] magnetically-permeable side columns are distributed around the middle column in symmetry.

9 (Currently Amended). The inductor magnetic core according to claim 1, wherein [[the]] a number of the middle column is one, two or more, and [[the]] multiple middle columns are arranged in interval between the middle part of the upper yoke and the middle part of the lower yoke.

11 (Currently Amended). An inductor, comprising:
[[a]] the coil; and
[[an]] the inductor magnetic core according to claim 1, wherein the coil is wound on the middle column.

12(Currently amended). The inductor according to claim 11, further comprising insulated end rings disposed on upper and lower ends of the coil, respectively, and configured to isolate the coil from the middle column, and from the upper yoke and the lower yoke, wherein the lower end of the coil is lower than the upper end of the coil.

14 (Currently Amended). The inductor according to claim 13, further comprising glue filled in the outer shell and configured to bond [[the]] interior of the inductor integrally.



Allowable Subject Matter
4. 	Claims 1, 3-14 are allowed.
5. 	The following is an examiner’s statement of reasons for allowance:
	Regarding to Claim 1, Liang ( CN206301670U ) teaches an inductor magnetic core, comprising:
an upper yoke (e.g., 54a, Fig. 7);
a lower yoke (e.g., 52a, Fig. 7), wherein the lower yoke is lower than the upper yoke ( see Fig. 7) ;
a middle column ( see column at Ax, Fig. 7)  disposed between a middle part of the upper yoke and a middle part of the lower yoke ( see column at Ax is in the middle of 54a and 52a, Fig. 7) , wherein a coil ( e.g., 20, Fig. 7) is wound on the middle column ( column at Ax, Fig. 7) , and
at least two  magnetically-permeable side columns ( e.g., 56, 58, Fig. 7, see page 4 of translation, para 4, 56 made of high magnetic permeable material)  disposed in interval between the upper yoke ( e.g., 54a, Fig. 7) and the lower yoke ( e.g., 52a, Fig 7), and two ends of each high magnetically-permeable side column are connected to the outer edges of the upper yoke and the lower yoke ( see Fig. 7 about the connection), respectively
wherein two ends of the middle column are inserted into the upper yoke and the lower yoke, respectively ( see Fig. 7, two ends of column at Ax are inserted in the 54a, and 56a).
	Kuroda (US20150213942A1) teaches a saturation magnetic flux density of the middle column is higher than a saturation magnetic flux density of each of the upper yoke and the lower yoke ([0033] The winding portion core 12 uses the soft magnetic metal core. An iron powder core, a FeSi alloy powder core, a stacked electromagnetic steel plate or an amorphous core is preferably used as the soft magnetic metal core. Such a soft magnetic metal core has a higher saturation magnetic flux density than the ferrite core).
	However, the prior art of records does not teach or suggest an insertion depth ratio d/D of each of the two ends of the middle column is higher than or equal to (B1-B2)/B1, wherein d is an insertion depth of each of the two ends of the middle column inserted into the upper yoke and the lower yoke, D is a thickness of each of the upper yoke and the lower yoke, B1 is the saturation magnetic flux density of the middle column, and B2 is the saturation magnetic flux density of each of the upper yoke and the lower yoke.
	Regarding to Claims 3-14, they depend on claim 1 above.
7.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang (US 20150069853 A1) teaches the flat magnetic core unit is formed of a material having a high permeability and a low saturation magnetic flux density, the limbs and the yokes are formed of a material having a high permeability and a high saturation magnetic flux density, and the saturation magnetic flux density of the material of the flat magnetic core unit is lower than that of the material of the limbs and the yokesShikayama (US20070152513A1) teaches that the gap magnetic flux density can be improved and the thrust Z current ratio can be increased by removing the insertion portion of the board in most of the magnetic gap formed between the conventional two rows of armature coils.

Inaba(US20120218066A1) teaches  The reactor 1A satisfies 0<S2/S1<0.15, where S1 is an inner cross-sectional area of the coil 10 and S2 is a cross-sectional area of the interposed core portion 25; and satisfies B1>B2 and B1>B3, where B1 is a saturation magnetic flux density of the internal core portion 21, B2 is a saturation magnetic flux density of the couple core portion 23, and B3 is a saturation magnetic flux density of the interposed core portion 25.

Yamamoto(US20120119869A1) teaches about the reactor 1α satisfies 1<(B1/B2) and 0.17×(B1/B2)+0.42≦(S1×B1)/(S2×B2)≦0.50×(B1/B2)+0.62, where S1 is the cross-sectional area of the internal core portion, B1 is the saturation magnetic flux density of the internal core portion, S2 is the cross-sectional area of the couple core portion, B2 is the saturation magnetic flux density of the couple core portion, (B1/B2) is the saturation magnetic flux density ratio between the core portions, and (S1×B1)/(S2×B2) is the magnetic flux ratio between the core portions. The cross-sectional area of the internal core portion 3 i can be reduced because 1<(B1/B2) is satisfied, and the size of the reactor 1α can be reduced because (S1×B1)/(S2×B2) is adjusted to be in a specific range.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINPING SUN/Primary Examiner, Art Unit 2836